Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 6, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146698 & (26)(27)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  TRAVIS RASZKOWSKI and AMANDA                                                                             David F. Viviano,
  NOWACZEWSKI, individually and as                                                                                     Justices
  next friend of CAMERON WYATT and
  MAEKALA WYATT,
                Plaintiffs-Appellees,
  v                                                                  SC: 146698
                                                                     COA: 312768
                                                                     Oakland CC: 2009-103148-NO
  CONSUMERS ENERGY COMPANY,
          Defendant-Appellant.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 12, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court. The motion for stay is DENIED.

        VIVIANO, J., not participating.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 6, 2013                       _________________________________________
         h0305                                                                  Clerk